internal_revenue_service number release date index no 468a cc psi plr-121456-00 date re revised schedule of ruling amounts taxpayer former parent parent plant location commission a order a commission b order b-1 rate b-1 order b-2 rate b-2 director dear this letter responds to the request of taxpayer dated submitted by its authorized representative for a revised schedule of ruling amounts pursuant to sec_1_468a-3 of the income_tax regulations taxpayer is seeking this revised schedule of ruling amounts because the sale of the plant in was subsequent to the prior schedule of ruling amounts approved by the internal plr-121456-00 revenue service limited to the period ending in a private_letter_ruling dated the service agreed under section to treat taxpayer’s request for a revised schedule of ruling amounts as timely filed information was submitted pursuant to sec_1_468a-3 we understand the facts as presented by taxpayer to be as follows until taxpayer was a wholly-owned subsidiary of former parent on that date former parent merged with a different company to form parent which now owns taxpayer for the period covered by this private_letter_ruling taxpayer was the sole owner of the plant which is situated in location taxpayer is subject_to the jurisdiction of commission a and commission b the rate b-2 customers under the jurisdiction of commission b are responsible for percent of the cost of decommissioning the plant taxpayer’s retail customers bear percent of the balance of the decommissioning costs and the remaining percent paid_by the rate b-1 customers taxpayer’s proposed method of decommissioning is prompt removal dismantlement taxpayer is under the audit jurisdiction of director taxpayer sold its interest in the plant to an unrelated party effective accordingly taxpayer has requested a revised schedule of ruling amounts based on the amount of decommissioning costs eligible for inclusion in taxpayer’s cost of service prorated for the number of days of tax_year during which taxpayer owned the plant commission a in order a previously calculated the decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes for the retail customers for the years to be dollar_figure per year the cost of decommissioning the plant was estimated at dollar_figure commission a did not prepare an estimate of future decommissioning costs commission b in order b-1 previously calculated the decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes for the rate b-1 customers for the years taxpayer represents that this amount is currently dollar_figure per year the cost of decommissioning the plant was estimated at dollar_figure commission b did not prepare an estimate of future plr-121456-00 decommissioning costs in this proceeding commission b in order b-2 previously calculated the decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes for the rate b-2 customers to be dollar_figure for the years and dollar_figure for the cost of decommissioning the plant was estimated at dollar_figure this estimate escalated at percent annually results in a future decommissioning cost of dollar_figure in future dollars the funding_period and the level_funding limitation period for commission a and commission b for purposes of rate b-2 extend from the funding_period and the level_funding limitation period for commission b for purposes of rate b-1 extend from for commission a and commission b for purposes of rate b-2 the estimated_useful_life of the plant is and the estimated period for which the nuclear decommissioning fund fund is to be in effect is for commission b for purposes of rate b-1 the estimated_useful_life of the plant is and the estimated period for which the fund is to be effect is as determined in a previous schedule of ruling amounts taxpayer has elected to calculate the qualifying percentage in accordance with sec_1_468a-8 accordingly the qualifying percentage for both commission a and commission b continues to be percent sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the plr-121456-00 nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within ½ months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to the fund during the tax_year exceeds such limitation the excess is not deductible by the electing taxpayer sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer's income plr-121456-00 under sec_88 of the code and the regulations thereunder each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year sec_1_468a-3 of the regulations provides that the service may in its discretion provide a schedule of ruling amounts that is determined on a basis other than the rules of paragraphs a through g if in connection with its request for a schedule of ruling amounts the taxpayer explains the need for special treatment and sets forth an alternative basis for determining the schedule of ruling amounts and the service determines that special treatment is consistent with sec_468a of the code sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a plr-121456-00 nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling_amount for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates reduces the amount of decommissioning costs to be included in cost of service for any_tax year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling plr-121456-00 amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year sec_1_468a-3 provides a special rule permitting payments to a nuclear decommissioning fund before receipt of a ruling_amount applicable to the taxable_year if the taxpayer timely filed a request for a ruling_amount for the applicable_taxable_year and has not received the requested schedule of ruling amounts prior to the deemed payment deadline date for that taxable_year however sec_1_468a-3 provides that if as a result of an electing taxpayer making such a payment prior to receiving a schedule of ruling amounts and the ruling_amount approved by the service being less than the ruling_amount proposed by the taxpayer there is a excess_contribution as defined in sec_1_468a-5 then the excess_contribution is not deductible and must be withdrawn by the electing taxpayer in addition any interest earned on account of such excess_contribution must be withdrawn sec_1_468a-5 of the regulations defines an excess_contribution as the amount by which cash payments made or deemed made to the fund during any_tax year exceed the payment limitation contained in sec_468a of the code and sec_1_468a-2 sec_1_468a-5 provides that the income of the fund attributable to an excess_contribution is required to be included in the gross_income of the fund we have examined the representations and data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations as required by sec_1_468a-3 of the regulations the taxpayer is proposing a total ruling_amount for each year that is the sum of the separate amounts with respect to commissions a and b commissions a and b have authorized decommissioning plr-121456-00 costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commissions a and b and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund for that jurisdiction the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the lesser amount of the decommissioning cost applicable to the fund or the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts in order to avoid disqualification of the fund under sec_1_468a-5 as a result of the modification of taxpayer’s requested schedule of ruling amounts with respect to commission a and commission b any amounts contributed by the taxpayer herein to the fund with respect to commission a or commission b for tax_year in excess of the amounts in the above-approved schedule as well as any earnings with respect to such excess amounts must be immediately withdrawn from the fund see generally sec_1_468a-3 approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or plr-121456-00 assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they were made while the taxpayer was the owner of the plant and only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each year in which the taxpayer claims a deduction for payments to the fund sincerely yours peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
